Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-10 are pending as of the reply and amendments filed on 9/30/21. Claims 1-4 have been canceled, claims 9-10 have been newly added.
Claims 5 & 7 were previously rejected under 35 USC 102(a)(2) as being anticipated by Piscitelli as evidenced by Kujubu. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has traversed the rejection and has argued Piscitelli discloses administration of vibegron to treat overactive bladder (OAB), defining OAB in para [0015] accordingly: “The term ‘overactive bladder’ generally refers to a clinical syndrome characterized by urinary urgency, with or without urge incontinence, optionally associated with frequency and nocturia.” Applicant has further argued “nocturnal pollakiuria” is only mentioned as a symptom with which OAB is optionally associated, and the reference doesn’t teach treating nocturnal pollakiuria with vibegron. Applicant has referred to Ex. 4 of Piscitelli, which shows the efficacy of vibegron in treating OAB, but results relating to nocturnal pollakiuria are not included in the clinical efficacy data, even though results relating to micturitions, urinary urgency incontinence, total incontinence, and urgency are provided (para [0151-0155]). Applicant has maintained Piscitelli discloses one symptom that may occur in patients with OAB, but fails to disclose a 

Applicant’s arguments are not found persuasive. Piscitelli discloses treatment of OAB by administering an effective amount of vibegron, and discloses symptoms of OAB to include nocturia; there is a total list of 4 symptoms disclosed by Piscitelli for OAB, with nocturia explicitly called out (para [0051]). Applicant’s disclosure defines nocturnal pollakiuria as the complaint one has to wake up one or more times for urinating at night (para [0002]), and Kujubu defines nocturia as the interruption of sleep one or more times at night to void (p. 1, 1st para). Therefore, Piscitelli’s disclosure of nocturia meets the definition of nocturnal pollakiuria. The examiner maintains that one of ordinary skill in the art, in consideration of Piscitelli’s disclosure of treating OAB with the compound of the instant claims, vibegron, and the limited list of OAB symptoms, would have immediately envisaged treating nocturia in a patient with OAB comprising administering an effective amount of vibegron. See MPEP 2131.02 (III): “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure”. Applicant’s argument Ex. 4 of Piscitelli doesn’t show results of treating nocturnal pollakiuria is not found persuasive, because the teachings of a reference are not limited to examples, but rather for all that the reference would have taught to a person of ordinary skill in the art; see MPEP 2123. As discussed previously, Piscitelli discloses treatment of OAB by administering an effective amount of vibegron, and discloses 

Claims 6 and 8 were previously rejected under 35 USC 103 over Piscitelli in view of Kujubu as applied to claims 5 and 7, in view of Fitzgerald. Applicant’s reasons for traversal are summarized below and addressed. 

Applicant has argued for the reasons discussed in the traversal to the 102(a)(2) rejection, Piscitelli, as evidenced by Kujubu fails to disclose a method for treating nocturnal pollakiuria comprising administering an effective amount of vibegron, according to claim 5, and as Fitzgerald doesn’t disclose a method for treating nocturnal pollakiuria comprising administering vibegron, claims 6 and 8 are not prima facie obvious in view of the cited references. Applicant has also argued claim 9 recites treating a group of patients with nocturnal pollakiuria without nocturnal polyuria, which Piscitelli fails to disclose treating, and as new claim 10 depends from claim 9, claim 10 would not have been prima facie obvious in view of the cited prior art. 



Claims 5 and 7 were previously rejected under 103 over Nagabukuro as evidenced by Kujubu. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has argued Nagabukuro relates to combination therapy of administering a beta 3 adrenergic agonist and an antimuscarinic agent, but the reference doesn’t disclose treating “nocturnal pollakiuria”. Applicant has argued Nagabukuro only mentions OAB is usually associated with nocturia when describing the background of the invention: “Overactive bladder 

Applicant’s arguments are not found persuasive. The rejection over Nagabukuro was based on obviousness, not anticipation. As acknowledged by Applicant, Nagabukuro teaches treating OAB by administering a combination therapy of a beta 3 adrenergic agonist and an antimuscarinic agent, with vigebron included as a beta 3 adrenergic agonist. Nagabukuro teaches nocturia as a symptom of OAB, and teaches the combination therapy to provide improved efficacy. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject having OAB and nocturia as a symptom comprising administering an effective amount of vigebron and an antimuscarinic agent, with a reasonable expectation of success, in the absence of unexpected results. Regarding Applicant’s argument Nagabukuro doesn’t teach treating nocturnal pollakiuria, Applicant’s specification defines nocturnal pollakiuria as a complaint that one has to wake up one or more times per night to void; nocturia is a condition wherein one has to wake up one or 

Claims 6 and 8 were rejected under 103 over Nagabukuro as evidenced by Kujubu, in view of Fitzgerald. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has argued claim 6 and 8 are non-obvious over Nagabukuro as evidenced by Kujubu, in view of Fitzgerald for the reasons discussed in response to the earlier 103 rejection. Applicant has further submitted Fitzgerald doesn’t disclose a method of treating nocturnal pollakiuria comprising administering vigebron, therefore the claims would not have been prima facie obvious over the cited references. 

Applicant’s arguments are not found persuasive. Applicant’s specification defines nocturnal pollakiuria as a complaint that one has to wake up one or more times per night to void; nocturia is a condition wherein one has to wake up one or more times per night to urinate, as evidenced by Kujubu. As Nagabukuro teaches treating OAB by administering vigebron in a combination therapy with an antimuscarinic agent, and further teaches nocturia as a symptom of OAB, it would have been prima facie obvious to have arrived at the instantly 

Claims 5 and 7 were previously rejected under 103 over Ohlstein as evidenced by Kujubu. Applicant’s reasons for traversal are summarized and addressed below. 

Applicant has submitted Ohlstein relates the dosing regimens for beta-3 adrenergic agonists and antimuscarinic agents for preventing or treating lower urinary tract symptoms and OAB, but Ohlstein doesn’t disclose treating “nocturnal pollakiuria”. Applicant has argued Ohlsteein only mentions nocturia as a symptom of OAB in para [0035], and that vigebron is among the class of beta-2 adrenergic agonists in para [0036]. Applicant has submitted Ohlstein fails to disclose or suggest treating nocturnal pollakiuria comprising administering an effective amount of vigebron, as recited by instant claim 5. Applicant has also argued claim 9 recites treating a group of patients with nocturnal pollakiuria without nocturnal polyuria, which Ohlstein fails to disclose treating, and as new claim 10 depends from claim 9, claim 10 would not have been prima facie obvious in view of the cited prior art. 



Claims 6 and 8 were previously rejected under 103 as being unpatentable over Ohlstein as evidenced by Kujubu as applied to claims 5 and 7, further in view of Fitzgerald. Applicant’s reasons for traversal are summarized and addressed below. 

Applicant has argued claim 6 and 8 are non-obvious over Ohlstein as evidenced by Kujubu, in view of Fitzgerald for the reasons discussed in response to the earlier 103 rejection. 

Applicant’s arguments are not found persuasive. Applicant’s specification defines nocturnal pollakiuria as a complaint that one has to wake up one or more times per night to void; nocturia is a condition wherein one has to wake up one or more times per night to urinate, as evidenced by Kujubu. As Ohlstein teaches treating OAB and symptoms thereof, including nocturia by administering vigebron in a combination therapy with an antimuscarinic agent, it would have been prima facie obvious to have arrived at the instantly claimed method of treatment, in the absence of unexpected results. Fitzgerald was cited for teaching nocturia includes subjects having a mean number of nocturia episodes of 1.68 ± 1.27, thus it would have been prima facie obvious to one of ordinary skill in the art, at the time of the filing date of the invention, to have treated the patient populations recited by instant claims 6 and 8, with a reasonable expectation of success. The 103 rejection over Ohlstein as evidenced by Kujubu, in view of Fitzgerald is maintained for reasons of record as well as those discussed above.

Claims 5-10 were examined. Claims 5-8 are rejected; claims 9-10 are objected to. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piscitelli et. al., WO 2018224990 A1, publ. 12/13/2018 (provisional appl. 62516013 filed on 6/6/2017; provides support to claimed subject matter) as evidenced by Kujubu, Geriatric Nephrology Curriculum, chapter 19, pp. 1-4, publ. 2009.
The claims are drawn to a method for treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide in an effective amount to treat nocturnal pollakiuria.
Piscitelli discloses a method of treating overactive bladder comprising oral administration to a subject in need thereof vibegron at a dose from about 50 to about 100 mg/day (Abstract). Vibegron is the beta-3 adrenergic agonist (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide (see para [0005-0006], [0020]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Piscitelli discloses overactive bladder (OAB) as a chronic lower urinary tract condition characterized by symptoms of urinary urgency, st para). Therefore, Piscitelli’s disclosure of nocturia meets the instantly claimed limitation of nocturnal pollakiuria. One of ordinary skill in the art, from the disclosure and above referred to specific embodiments of Piscitelli, would have immediately envisaged treating nocturia in a subject in need thereof comprising orally administering vibegron once daily at a dose between 50-100 mg. Piscitelli as such anticipates the claims. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piscitelli et. al., WO 2018224990 A1, publ. 12/13/2018 (provisional appl. 62516013 filed on 6/6/2017; provides support to claimed subject matter) as evidenced by Kujubu, Geriatric Nephrology Curriculum, chapter 19, pp. 1-4, publ. 2009, as applied to claims 5 and 7 as discussed above, in view of Fitzgerald et. al., Int. Urogynecol. J. Pelvic Floor Dysfunct., vol. 19(11), pp. 1545-1550 (1-13), publ. 2008.
The claims are drawn to a method for treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-
Piscitelli discloses a method of treating overactive bladder comprising oral administration to a subject in need thereof vibegron at a dose from about 50 to about 100 mg/day (Abstract). Vibegron is the beta-3 adrenergic agonist (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide (see para [0005-0006], [0020]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Piscitelli discloses overactive bladder (OAB) as a chronic lower urinary tract condition characterized by symptoms of urinary urgency, with or without urgency urinary incontinence, usually associated with nocturia (para [0001-0002], [0015]). Piscitelli discloses a specific embodiment of treating a subject having one or more symptoms of urgency urinary incontinence, urinary urgency, urinary frequency, and nocturia (para [0051]). Piscitelli exemplifies vibegron administration orally once daily (para [0151]). Applicants have defined nocturnal pollakiuria as a complaint that one has to wake up one or more times to urinate at night (see para [0002] of instant specification). Nocturia is the interruption of sleep one or more times at night to urinate, as evidenced by Kujubu (see p. 1, 1st para). Therefore, Piscitelli’s disclosure of nocturia meets the instantly claimed limitation of 
Piscitelli doesn’t explicitly teach treating a subject whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less.
Fitzgerald teaches nocturia as complaint of waking one or more times during the night to urinate, and that the prevalence of nocturia in American adults is between 14-28% (p. 2, 1st para). Fitzgerald includes in a study group female nocturia patients having a mean number of nocturia episodes of 1.68 ± 1.27 (p. 4, 1st 2 para under Results). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have applied the method of Piscitelli to treat a subject whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less, such as 1.68, in view of Fitzgerald. Piscitelli teaches treating symptoms of OAB, inclusive of nocturia, comprising oral administration of vigebron at a daily dose of 50-100 mg once per day, while Fitzgerald teaches nocturia patients to include females in a study group having a mean number of nocturia episodes of 1.68 ± 1.27. As such, it would have been prima facie obvious to have applied the method of treatment of Piscitelli to females in a study group having an average number of nocturia episodes of 1.68 ± 1.27 with a reasonable expectation of success. 

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagabukuro et. al., WO 2011043942 A1 (publ. 4/14/2011) as evidenced by Kujubu, Geriatric Nephrology Curriculum, chapter 19, pp. 1-4, publ. 2009.
The claims are drawn to a method for treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide in an effective amount to treat nocturnal pollakiuria.
Nagabukuro teaches a combination therapy for treating overactive bladder (OAB) comprising administering to a patient in need thereof a beta-3 adrenergic receptor agonist, an antimuscarinic agent, and optionally a selective M2 antagonist, for providing improved efficacy and reduced side effects (Abstract; p. 2, lines 26-30). Nagabukuro teaches OAB is characterized by symptoms of urinary urgency with or without urgency urinary incontinence, usually associated with frequency and nocturia (p. 1, lines 13-22). Nagabukuro teaches a specific embodiment wherein the beta-3 adrenergic receptor agonist is shown below (p. 8, lines 1-5): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; this compound is structurally identical to (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide. Nagabukuro teaches oral administration, and the amount of beta-3 AR agonist to be administered for treatment to range from about 0.01-500 mg, in a specific embodiment from about 1-100 mg (p. 47, lines 1-5 and st para). Applicants have defined nocturnal pollakiuria as a complaint that one has to wake up one or more times to urinate at night (see para [0002] of instant specification). Nagabukuro’s disclosure of nocturia meets the instantly claimed limitation of nocturnal pollakiuria.
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having OAB and a symptom of nocturia or nocturnal pollakiuria comprising orally administering an effective amount of (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide in combination with an antimuscarinic agent in view of Nagabukuro and Kujubu. Nagabukuro teaches administration of a combination therapy of a beta-3 AR agonist, of which (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide is exemplified and an antimuscarinic agent, and further teaches treating OAB and symptoms thereof, with nocturia taught to be a frequent symptom of this condition. Nagabukuro further teaches oral administration and an effective dosage amount that overlaps with the range recited in the instant claims. As nocturia is taught to be a frequent symptom of OAB, one of ordinary skill in the art would have been motivated to have applied the method of treatment taught by Nagabukuro, comprising orally administering an effective amount of  (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide and an antimuscarinic agent, at a daily dose . 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagabukuro et. al., WO 2011043942 A1 (publ. 4/14/2011) as evidenced by Kujubu, Geriatric Nephrology Curriculum, chapter 19, pp. 1-4, publ. 2009, as applied to claims 5 and 7 as discussed above, in view of Fitzgerald et. al., Int. Urogynecol. J. Pelvic Floor Dysfunct., vol. 19(11), pp. 1545-1550 (1-13), publ. 2008.
The claims are drawn to a method for treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide in an effective amount to treat nocturnal pollakiuria, wherein the subject belongs to a group of patients whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less.
Nagabukuro teaches a combination therapy for treating overactive bladder (OAB) comprising administering to a patient in need thereof a beta-3 adrenergic receptor agonist, an antimuscarinic agent, and optionally a selective M2 antagonist, for providing improved efficacy and reduced side effects (Abstract; p. 2, lines 26-30). Nagabukuro teaches OAB is characterized by symptoms of urinary urgency with or without urgency urinary incontinence, usually associated with frequency and nocturia (p. 1, lines 13-22). Nagabukuro teaches a specific embodiment wherein the beta-3 adrenergic receptor agonist is shown below (p. 8, lines 1-5): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; this compound is structurally identical to (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide. Nagabukuro teaches oral administration, and the amount of beta-3 AR agonist to be administered for treatment to range from about 0.01-500 mg, in a specific embodiment from about 1-100 mg (p. 47, lines 1-5 and 14-32). Single dosing is taught (p. 49, lines 28-34; p. 53, lines 1-6). Nocturia is the interruption of sleep one or more times at night to urinate, as evidenced by Kujubu (see p. 1, 1st para). Nagabukuro’s disclosure of nocturia meets the instantly claimed limitation of nocturnal pollakiuria.
Nagabukuro doesn’t teach treating a subject whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less.
Fitzgerald teaches nocturia as complaint of waking one or more times during the night to urinate, and that the prevalence of nocturia in American adults is between 14-28% (p. 2, 1st para). Fitzgerald includes in a study group female nocturia patients having a mean number of nocturia episodes of 1.68 ± 1.27 (p. 4, 1st 2 para under Results). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have applied the method of Nagabukuro to treat a subject whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less, such as 1.68, in view of Fitzgerald. Nagabukuro teaches treating symptoms of OAB, inclusive of nocturia, comprising . 


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlstein et. al., WO 2017210696 A1 (publ. 12/7/2017; provisional appl. 62345283 filed on 6/3/2016, provides support to claimed subject matter) as evidenced by Kujubu, Geriatric Nephrology Curriculum, chapter 19, pp. 1-4, publ. 2009.
The claims are drawn to a method for treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide in an effective amount to treat nocturnal pollakiuria.
Ohlstein teaches pharmaceutical compositions comprising one or more beta-3 adrenoceptor agonists for treating overactive bladder or lower urinary tract symptoms (LUTS) (Abstract; para [0002], [0009]). Ohlstein teaches treatments for OAB and LUTS are beta-3 adrenoceptor agonists such as vibegron, also known as (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-st para). Applicants have defined nocturnal pollakiuria as a complaint that one has to wake up one or more times to urinate at night (see para [0002] of instant specification). Ohlstein’s disclosure of treating nocturia meets the instantly claimed limitation of nocturnal pollakiuria. Ohlstein teaches once daily oral administration of a beta-3 adrenoceptor agonist (para [0016], [0019]). Ohlstein teaches administration in an effective amount up to 1 g., and further teaches specific embodiments wherein the amount of beta-3 adrenoceptor agonist present ranges from about 12-200 mg. (para [0088]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have treated a symptom of OAB, including nocturia or nocturnal pollakiuria comprising orally administering an effective amount of the beta-3 adrenoceptor agonist, vibegron or (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide, in view of Ohlstein. Ohlstein teaches treating a symptom of OAB, including nocturia, comprising orally administering an effective amount a beta-3 adrenoceptor agonist, inclusive of vigebron. Ohlstein further teaches once per day administration, and exemplifies a therapeutically effective amount of beta-3 adrenergic agonist ranging from 12-200 mg., which overlaps with the range recited by instant . 


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlstein et. al., WO 2017210696 A1 (publ. 12/7/2017; provisional appl. 62345283 filed on 6/3/2016, provides support to claimed subject matter) as evidenced by Kujubu, Geriatric Nephrology Curriculum, chapter 19, pp. 1-4, publ. 2009, as applied to claims 5 and 7 as discussed above, in view of Fitzgerald et. al., Int. Urogynecol. J. Pelvic Floor Dysfunct., vol. 19(11), pp. 1545-1550 (1-13), publ. 2008.
The claims are drawn to a method for treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide in an effective amount to treat nocturnal pollakiuria, wherein the subject belongs to a group of patients whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less.
Ohlstein teaches pharmaceutical compositions comprising one or more beta-3 adrenoceptor agonists for treating overactive bladder or lower urinary tract symptoms (LUTS) (Abstract; para [0002], [0009]). Ohlstein teaches treatments for OAB and LUTS are beta-3 adrenoceptor agonists such as vibegron, also known as (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-a]pyrimidine-6-carboxamide (para [0004]). Ohlstein teaches OAB to refer to a group of st para). Ohlstein’s disclosure of nocturia meets the instantly claimed limitation of nocturnal pollakiuria. Ohlstein teaches once daily oral administration of a beta-3 adrenoceptor agonist (para [0016], [0019]). Ohlstein teaches administration in an effective amount up to 1 g., and further teaches specific embodiments wherein the amount of beta-3 adrenoceptor agonist present ranges from about 12-200 mg. (para [0088]).
Ohlstein doesn’t teach treating a subject whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less.
Fitzgerald teaches nocturia as complaint of waking one or more times during the night to urinate, and that the prevalence of nocturia in American adults is between 14-28% (p. 2, 1st para). Fitzgerald includes in a study group female nocturia patients having a mean number of nocturia episodes of 1.68 ± 1.27 (p. 4, 1st 2 para under Results). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have applied the method of Ohlstein to treat a subject whose average value of the frequency of urination at night is 1.0 or more and 1.8 or less, such as 1.68, in view of Fitzgerald. Ohlstein teaches treating symptoms of OAB, inclusive of nocturia, comprising oral administration of an effective amount of  (6S)-N-[4-({(2S, 5R)-5-[(R)-hydroxy(phenyl)methyl]pyrrolidin-2-yl}methyl)phenyl]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2-

Claim Objection
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 11/17/21 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 5-8 are rejected. Claims 9-10 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627